Per Curiam.
Respondent was admitted to practice by this Court in 1986. He maintained a law office in the City of Schenectady, Schenectady County. He currently resides in Florida.
By decision dated December 9, 2002, respondent was suspended by this Court for a period of two years (Matter of Buchyn, 300 AD2d 739 [2002]). He now applies for reinstatement. Petitioner advises that it does not oppose the application.
Our examination of the papers submitted on the application indicates that respondent has substantially complied with the provisions of the order of suspension and with the Court’s rules regarding the conduct of suspended attorneys (see 22 NYCRR 806.9). We are also satisfied that respondent has complied with the requirements of this Court’s rule regarding reinstatement (see 22 NYCRR 806.12 [b]) and that he possesses the character and general fitness to resume the practice law.
Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately.
Mercure, J.P., Peters, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that respondent’s application is granted; and it is further ordered that respondent is reinstated as an attorney and counselor-at-law in the State of New York, effectively immediately.